        Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 1 of 20




     RACHELE R. BYRD (190634)
 1   byrd@whafh.com
     BRITTANY N. DEJONG (258766)
 2   dejong@whafh.com
     WOLF HALDENSTEIN ADLER
 3    FREEMAN & HERZ LLP
 4   750 B Street, Suite 1820
     San Diego, CA 92101
 5   Telephone: 619/239-4599
     Facsimile: 619/234-4599
 6
     Attorneys for Plaintiff
 7
     [Additional Counsel Appear on Signature Page]
 8
 9
                                   UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11                                                   Case No.
     MICHAEL RIGGS, Individually and on Behalf of
12   All Others Similarly Situated,
                                                     CLASS ACTION COMPLAINT FOR:
13
                               Plaintiff,            (1)   Breach of Contract;
14                                                   (2)   Breach of the Implied Covenant of
        v.                                                 Good Faith and Fair Dealing;
15
     ROBINHOOD FINANCIAL, LLC,                       (3)   Breach of Fiduciary Duty;
16   ROBINHOOD SECURITIES, LLC, and                  (4)   Negligence;
     ROBINHOOD MARKETS, INC.,                        (5)   Gross Negligence;
17                                                   (6)   California’s Consumers Legal
18                                                         Remedies Act, Civ. Code
                               Defendants.                 §§ 1750, et seq.;
19                                                   (7)   California’s Unfair Competition Law,
                                                           Bus. & Prof. Code
20
                                                           §§ 17200, et seq.;
21                                                   (8)   Unjust Enrichment; and
                                                     (9)   Declaratory Relief
22
                                                     DEMAND FOR JURY TRIAL
23
24
25
26
27
28

                                                                CLASS ACTION COMPLAINT
         Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 2 of 20




 1             Plaintiff Michael Riggs (“Plaintiff”), individually and on behalf of all other persons
 2   similarly situated, by the undersigned attorneys, alleges the following based upon personal
 3   knowledge as to himself and his own acts, and upon information and belief as to all other matters
 4   based upon, inter alia, the investigation conducted by and through his attorneys, which included,
 5   among other things, a review of the defendants’ public documents, announcements made by
 6   defendants, wire and press releases published by and regarding Robinhood Financial, LLC
 7   (“Robinhood Financial”), Robinhood Securities, LLC (“Robinhood Securities”), and Robinhood
 8   Markets, Inc. (“Robinhood Markets”) (collectively, “Robinhood” or “Defendants”).
 9                                        NATURE OF THE ACTION
10             1.       This is a class action on behalf of all persons or entities who were unable to access
11   and transact with their Robinhood accounts and incurred losses due to the inability to exercise or
12   hedge expiring options, short positions, or limit orders during the period of March 2, 2020
13   through March 9, 2020 (the “Class Period”), seeking to recover damages caused by Defendants’
14   actions. Plaintiff asserts putative class action claims generally including breach of contract,
15   negligence, breach of fiduciary duty, and violations of California consumer protection laws, on
16   behalf of himself and all other Robinhood customers who are similarly situated. He seeks
17   damages, restitution, and injunctive relief.
18             2.       Robinhood is an online brokerage firm founded in 2013 that touts itself as “a
19   pioneer in commission-free investing.” Robinhood’s customers place securities trades through
20   the firm’s website, by using a web-based application (or “app”),1 or by calling the firm’s help
21   center.        Unfortunately for Robinhood’s customers, including Plaintiff, Robinhood’s trading
22   systems completely crashed on Monday, March 2, 2020, and again on Monday, March 9, 2020,
23   whereby Robinhood experienced a total outage of its operating systems (the “Outages”).
24   Throughout the entire trading day, Robinhood’s customers were prevented from making any
25   securities trades through the firm’s website, app, or call center.
26
     1
27          In exchange for using the app, Robinhood collects personal data about its users (including
     financial information), and sells this data to third parties.
28
                                                                           CLASS ACTION COMPLAINT
                                                                                              -1-
        Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 3 of 20




 1          3.      As a result of the Outages, Plaintiff suffered financial losses due to being denied
 2   access to his Robinhood trading accounts and being unable to execute his transactions, and
 3   accordingly asserts these class action claims on behalf of himself and all others who suffered
 4   losses in their trading Robinhood accounts specifically as a result of their inability to place any
 5   securities trades during the Outages.
 6                                     JURISDICTION & VENUE
 7          4.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.
 8   § 1332(d)(2). The aggregate claims of all members of the proposed class and subclasses are in
 9   excess of $5 million, exclusive of interest and costs, and there are more than 100 putative class
10   members. Plaintiff, as well as many members of the proposed class, are citizens of a state
11   different from Defendants.
12          5.      Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action
13   because a substantial part of the events, omissions, and acts giving rise to the claims herein
14   occurred in this District where Robinhood is headquartered and where it developed, distributed,
15   marketed, advertised, and sold the financial services which are the subject of the present
16   complaint.
17          6.      Moreover, venue is appropriate in this District pursuant to 28 USC § 1391(b)(2)
18   because Robinhood is headquartered in Menlo Park and a substantial part of the acts and
19   omissions that gave rise to this Complaint occurred or emanated from this District. Additionally,
20   Robinhood’s Terms of Service select courts in Santa Clara County as a venue for legal disputes.
21          7.      This Court has personal jurisdiction over Robinhood because it is headquartered
22   in and authorized to do business and does conduct business in California, and because it has
23   specifically marketed, advertised, and made substantial sales in California, and has sufficient
24   minimum contacts with this state and/or sufficiently avails itself of the markets of this state
25   through its promotion, sales, and marketing within this state to render the exercise of jurisdiction
26   by this Court permissible.
27
28

                                                                       CLASS ACTION COMPLAINT
                                                                                          -2-
        Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 4 of 20




 1                                              PARTIES
 2          8.     Plaintiff Michael Riggs is a citizen of Pennsylvania and is over the age of 18 and a
 3   user of Robinhood.
 4          9.     Defendant Robinhood Financial is a Delaware corporation with its principal place
 5   of business at 85 Willow Road, Menlo Park, California 94025. It is a wholly-owned subsidiary
 6   of Robinhood Markets. Robinhood Financial is registered as a broker-dealer with the U.S.
 7   Securities & Exchange Commission (“SEC”).           Defendant Robinhood Financial acts as an
 8   introducing broker and has a clearing arrangement with its affiliate, Defendant Robinhood
 9   Securities.
10          10.    Defendant Robinhood Securities is a Delaware corporation with its principal place
11   of business at 500 Colonial Center Parkway, Suite 100, Lake Mary, Florida 32746. It is a wholly
12   owned subsidiary of Defendant Robinhood Markets. Defendant Robinhood Securities is
13   registered as a broker-dealer with the SEC. Defendant Robinhood Financial acts as a clearing
14   broker and clears trades introduced by its affiliate Defendant Robinhood Financial.
15          11.    Defendant Robinhood Markets is a Delaware corporation with its principal place
16   of business at 85 Willow Road, Menlo Park, California 94025. Defendant Robinhood Markets is
17   the corporate parent of Defendants Robinhood Financial and Robinhood Securities.
18                                 SUBSTANTIVE ALLEGATIONS
19                                             Background
20          12.    Robinhood has experienced significant growth as a startup. In 2019, Robinhood
21   raised $323 million in funding at a $7.6 billion valuation. The firm markets itself primarily to
22   younger investors and claims over 10 million users of its trading app.
23                                          Defendants’ Misconduct
24          13.    On Monday, March 2, 2020, Plaintiff and others customers were unable to access
25   their Robinhood accounts and unable to trade the securities in their accounts. This outage lasted
26
27
28

                                                                      CLASS ACTION COMPLAINT
                                                                                         -3-
         Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 5 of 20




 1   from 6:30 a.m. to 11:00 p.m. California time.2
 2          14.    Robinhood’s systems woes continued into the following day. On Tuesday, March
 3   3, 2020, a Robinhood spokesperson admitted that the cause of the March 2 Outage was
 4   “instability in a part of our infrastructure that allows our systems to communicate with each
 5   other.”3 At some point later that day, Robinhood’s systems were restored.
 6          15.    Later, in a blog post on Robinhood’s website dated March 3, 2020, Robinhood’s
 7   founders stated:
 8
            When it comes to your money, we know how important it is for you to have
 9          answers. The outages you have experienced over the last two days are not
            acceptable and we want to share an update on the current situation.
10
            Our team has spent the last two days evaluating and addressing this issue. We
11
            worked as quickly as possible to restore service, but it took us a while. Too long.
12          We now understand the cause of the outage was stress on our infrastructure—
            which struggled with unprecedented load. That in turn led to a “thundering herd”
13          effect—triggering a failure of our DNS system.
14
            Multiple factors contributed to the unprecedented load that ultimately led to the
15          outages. The factors included, among others, highly volatile and historic market
            conditions; record volume; and record account sign-ups.4
16
17          16.    The following week, on March 9, 2020, Robinhood once again experienced
18   outages with customers unable to access their accounts and transact on the public markets.5
19
20
21   2
            Alan Mirabella, Why So Many Users Are Furious After Popular Online Stock-Trading
22   App Robinhood Crashed This Week, TIME (Mar. 3, 2020), https://time.com/5794476/robinhood-
     outage-down/ (last visited Mar. 10, 2020).
23   3
            Alan Salzman, Robinhood Trading App is Back Up After a Second Crash, BARRON’S
24   (Mar. 3, 2020), https://www.barrons.com/articles/robinhood-trading-app-returns-only-to-crash-
     again-on-tuesday-51583249601 (last visited Mar. 10, 2020).
25   4
           An Update from Robinhood’s Founders, UNDER THE HOOD: THE OFFICIAL ROBINHOOD
26   BLOG (Mar. 3, 2020), https://blog.robinhood.com/ (last visited Mar. 10, 2020).
     5
27          Jonathan Shieber, The Robinhood app went down again as stocks got routed on Wall St.,
     TECHCRUNCH (Mar. 9, 2020), https://techcrunch.com/2020/03/09/the-robinhood-app-is-down-
28   again-as-stocks-get-routed-on-wall-st/ (last visited Mar. 10, 2020).

                                                                     CLASS ACTION COMPLAINT
                                                                                        -4-
         Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 6 of 20




 1          17.    Under federal and state securities laws, securities industry rules, and industry best
 2   practices, brokerage firms that offer online trading services to their customers are required to,
 3   among other things, ensure that customers receive best execution of trades and that the firm has
 4   adequate operational capability to handle customer trading volume.
 5          18.    More specifically, the Financial Industry Regulatory Authority (“FINRA”), which
 6   governs brokers like Robinhood, espouses rule 5310 regarding “Best Execution and
 7   Interpositioning.” Rule 5310.01 requires that Robinhood “must make every effort to execute a
 8   marketable customer order that it receives fully and promptly.” By failing to respond at all to
 9   customers’ placing timely trades, and in fact preventing them from doing so altogether,
10   Robinhood has breached these obligations and caused its customers substantial losses due solely
11   to its own negligence and failure to maintain adequate infrastructure.
12          19.    Moreover, Robinhood has a history of flouting these obligations. Just a few
13   months before the outages, on December 19, 2019, FINRA announced it fined Defendant
14   Robinhood Financial $1.25 million for best execution violations related to its customers’ equity
15   orders and related supervisory failures that spanned from October 2016 to November 2017.6 As
16   part of the settlement, Robinhood also agreed to retain an independent consultant to conduct a
17   comprehensive review of the firm’s systems and procedures related to best execution. Id.
18          20.    Additionally, Robinhood has a history of failing to provide adequate service to its
19   customers, particularly those engaged in options trading. For example, in December 2018,
20   customers trading in options faced similar outages and incurred significant trading losses, similar
21   to those affected during the Class Period.7 After the December 2018 outage, Robinhood offered
22   access to its premium service free for three months to affected customers.
23
     6
             Michelle Ong & Mike Rote, FINRA Fines Robinhood Financial, LLC $1.25 Million for
24   Best Execution Violations, FIRNA (Dec. 19, 2019), https://www.finra.org/media-
25   center/newsreleases/2019/finra-fines-robinhood-financial-llc-125-million-best-execution (last
     visited Mar. 11, 2020).
26   7
             Dan DeFrancesco, Robinhood’s options trading stopped working, and customers are
27   furious over the money they say they lost, BUSINESS INSIDER (Dec. 13, 2019),
     https://www.businessinsider.com/robinhoods-options-trading-shutdown-and-customers-are-
28   furious-2018-12 (last visited Mar. 11, 2020).

                                                                      CLASS ACTION COMPLAINT
                                                                                         -5-
        Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 7 of 20




 1          21.     Unfortunately, Robinhood failed to remedy the flaws in its systems.
 2                                         Plaintiff’s Experiences
 3          22.     Plaintiff Riggs is a customer of Robinhood and entered into a Customer
 4   Agreement, as discussed further below, in order to use Robinhood’s online trading systems.
 5          23.     Plaintiff Riggs held VXX call options and had submitted in-the-money sell orders
 6   at the open on March 9, 2020. The transaction should have resulted in a net profit exceeding
 7   $35,000 for Plaintiff.
 8          24.     Instead, at the beginning of trading on March 9, 2020, the transaction failed to
 9   execute. Plaintiff attempted to execute the transaction at a lower price that was below the prices
10   indicated quoted by Robinhood as occurring in the market, thus indicating there were
11   counterparties for the transaction.      The lower price transaction was noted as accepted by
12   Robinhood but it also failed to execute, preventing Plaintiff from mitigating his losses. No
13   proceeds of these transactions entered Plaintiff Riggs’ account, and instead, he incurred a near
14   $1,000 loss.
15          25.     Plaintiff Riggs incurred similar losses on March 2, 2020, when he was unable to
16   access his Robinhood account, with a net loss of approximately $10,000.
17          26.     Plaintiff Riggs relied on Robinhood to perform pursuant to its Customer
18   Agreement and provide the contracted for financial services.
19          27.     As a result of the Outages, Plaintiff was unable to mitigate losses in his
20   Robinhood account and suffered significant losses.
21                                  CLASS ACTION ALLEGATIONS
22          28.     Plaintiff brings claims pursuant to Federal Rule of Civil Procedure 23 on behalf of
23   the following Class, as defined below:
24          All Robinhood customers within the United States who were not able to execute
            trades on securities during the Outages or to change limit orders during the
25          Outages and incurred financial losses.
26          29.     Excluded from the Class are the Robinhood entities and their current employees,
27   counsel for the parties, as well as the Court and its personnel presiding over this action.
28

                                                                        CLASS ACTION COMPLAINT
                                                                                           -6-
        Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 8 of 20




 1          30.    The members of the Class are so numerous that joinder of all members is
 2   impracticable, since Robinhood has millions of customers. The precise number of members of
 3   the proposed Class is unknown to Plaintiff at this time, but, based on information and belief,
 4   Class members are so numerous that their individual joinder herein is impracticable. Based on
 5   information and belief and publicly available reports, Class members are likely in the thousands.
 6   All Class members may be notified of the pendency of this action by reference to Robinhood’s
 7   records, or by other alternative means.
 8          31.    There is a well-defined community of interest in the questions of law and fact
 9   involved in this case. Questions of law and fact common to the members of the Class, which
10   predominate over questions that may affect individual Class members, include, inter alia:
11          (a)     Whether Robinhood’s technology was inadequate to provide the financial services
12                  that were needed to handle reasonable consumer demand;
13          (b)     Whether Robinhood failed to provide contingencies to customers to execute
14                  timely trades in the event of an Outage;
15          (c)     Whether Robinhood violated FINRA Rule 5310;
16          (d)     Whether Robinhood violated state consumer protection laws in failing to disclose
17                  that its technology-based financial services were inadequate and unable to
18                  perform for substantial periods of time;
19          (e)     Whether Robinhood was in breach of its legal, regulatory, and licensing
20                  requirements by failing to provide adequate access to financial services in a
21                  timely manner;
22          (f)     Whether Robinhood was in breach of its contracts and/or the implied covenant of
23                  good faith and fair dealing in connection with its failure to provide financial
24                  services in a timely manner;
25          (g)     Whether Robinhood was negligent or grossly negligent by failing to provide
26                  financial services in a timely manner due to its substandard and inadequate
27                  technology platform;
28

                                                                     CLASS ACTION COMPLAINT
                                                                                        -7-
        Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 9 of 20




 1           (h)     Whether Robinhood breached its fiduciary duties to customers by failing to
 2                   provide adequate access to financial services in a timely manner;
 3           (i)     Whether Robinhood was unjustly enriched by its conduct;
 4           (j)     Whether Plaintiff and the other Class members were injured by Robinhood’s
 5                   conduct, and if so, the appropriate class-wide measure of damages, restitution,
 6                   and other appropriate relief, including injunctive relief.
 7           (k)     Whether Plaintiff and the other Class members are entitled to injunctive and
 8                   declaratory relief.
 9           32.     Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class
10   sustained damages from the Defendants’ wrongful conduct in a substantially identical manner.
11           33.     Plaintiff will adequately protect the interests of the Class and has retained counsel
12   experienced in class action securities litigation. Plaintiff has no interests that conflict with those
13   of the other members of the Class.
14           34.     A class action is superior to other available methods for the fair and efficient
15   adjudication of this controversy.
16                                         CLAIMS FOR RELIEF
17                                                COUNT I
18                                           Breach of Contract
19       (Alleged solely against Defendants Robinhood Financial and Robinhood Securities)
20           35.     Plaintiff repeats and realleges each and every allegation contained above as if
21   fully set forth herein.
22           36.     In order to use the Robinhood trading platform, a potential customer must enter
23   into the Customer Agreement with Robinhood, which is attached hereto as Exhibit A.
24           37.     Robinhood breached its Customer Agreement by, among other things, failing to
25   disclose that its platform was inadequately built and maintained to handle consumer demand;
26   that Robinhood failed to provide adequate technological systems necessary to perform under the
27   contract; that Robinhood failed to provide services when an Outage occurred due to a lack of
28   infrastructure and alternate means for customers to place timely trades; that Robinhood failed to

                                                                         CLASS ACTION COMPLAINT
                                                                                            -8-
       Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 10 of 20




 1   provide access to its financial services in a timely manner; that Robinhood’s platform was
 2   subject to and did experience substantial Outage(s) that prohibited the Parties from performing in
 3   a timely manner (or at all) under the contract; that Robinhood failed to comply with all
 4   applicable legal, regulatory, and licensing requirements; and that Robinhood failed to exercise
 5   trades and actions requested by customers in a complete and timely manner (also required by
 6   FINRA Rule 5310).
 7          38.      As such, Robinhood breached its Customer Agreement with Plaintiff and Class
 8   members.
 9          39.      Robinhood’s failure to perform and its breaches of the Customer Agreement
10   resulted in damages and losses to Plaintiff and Class members and continues to expose them to
11   harm because Robinhood continues to fail to perform under the Customer Agreement.
12          40.      These losses reflect damages to Plaintiff and Class members in an amount to be
13   determined at trial or separate proceedings as necessary.
14                                               COUNT II
15                   Breach of the Implied Covenant of Good Faith and Fair Dealing
16                (Alleged solely against Robinhood Financial and Robinhood Securities)
17          41.      Plaintiff hereby incorporates by reference the factual allegations contained herein.
18          42.      Plaintiff and Class members entered into the contract identified as the Customer
19   Agreement with Robinhood. See Ex. A.
20          43.      Plaintiff and Class members fulfilled their obligations under the Customer
21   Agreement by adhering to its terms and using Robinhood’s services for the provision of financial
22   services.
23          44.      Robinhood was obligated under the Customer Agreement to timely provide the
24   financial services required under the Customer Agreement at all times, including but not limited
25   to when Plaintiff and Class members attempted to use the service during the Outages.
26          45.      Robinhood unfairly interfered with Plaintiff’s and Class members’ rights to
27   receive the benefits of the Customer Agreement by, among other things, failing to disclose: that
28   its platform was inadequately built and maintained to handle consumer demand; that Robinhood

                                                                       CLASS ACTION COMPLAINT
                                                                                          -9-
       Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 11 of 20




 1   failed to provide adequate technological systems necessary to perform under the contract; that
 2   Robinhood failed to provide services when an outage occurred due to a lack of infrastructure and
 3   alternate means for customers to place timely trades; that Robinhood failed to provide access to
 4   its financial services in a timely manner; that Robinhood’s platform was subject to and did
 5   experience substantial Outage(s) that prohibited the Parties from performing in a timely manner
 6   (or at all) under the contract; that Robinhood failed to comply with all applicable legal,
 7   regulatory, and licensing requirements; and that Robinhood failed to exercise trades and actions
 8   requested by customers in a complete and timely manner (also required by FINRA Rule 5310).
 9         46.     Robinhood’s conduct has caused Plaintiff and Class members’ harm, losses, and
10   damages and continues to expose them to harm because Robinhood continues to fail to perform.
11                                              COUNT III
12                                      Breach of Fiduciary Duty
13          47.    Plaintiff hereby incorporates by reference the factual allegations contained herein.
14          48.    As a licensed provider of financial services, Robinhood at all times relevant herein
15   was a fiduciary to Plaintiff and Class members and owed them the highest good faith and
16   integrity in performing its financial services on their behalf. Robinhood also acted as a fiduciary
17   to each and every customer who agreed to the Customer Agreement.
18          49.    Robinhood breached its fiduciary duties to Plaintiff and Class members by, among
19   other things, failing to disclose that its platform was inadequately built and maintained to handle
20   consumer demand; that Robinhood failed to provide adequate technological systems necessary to
21   perform under the contract; that Robinhood failed to provide services when an outage occurred
22   due to a lack of infrastructure and alternate means for customers to place timely trades; that
23   Robinhood failed to provide access to its financial services in a timely manner; that
24   Robinhood’s platform was subject to and did experience substantial Outage(s) that prohibited the
25   Parties from performing in a timely manner (or at all) under the contract; that Robinhood failed
26   to comply with all applicable legal, regulatory, and licensing requirements; and that Robinhood
27   failed to exercise trades and actions requested by customers in a complete and timely manner
28   (also required by FINRA Rule 5310).

                                                                      CLASS ACTION COMPLAINT
                                                                                        - 10 -
       Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 12 of 20




 1           50.    Robinhood’s conduct has caused Plaintiff and Class members harm, losses, and
 2   damages and continues to expose them to harm because Robinhood continues to breach its
 3   fiduciary duties. These losses reflect damages to Plaintiff and Class members in an amount to be
 4   determined at trial or separate proceedings as necessary.
 5                                                  COUNT IV
 6                                                  Negligence
 7           51.    Plaintiff hereby incorporates by reference the factual allegations contained herein.
 8           52.    Robinhood had a duty to exercise reasonable care in conducting and
 9   facilitating transactions for its customers.
10           53.    Robinhood unlawfully breached its duties by, among other things, failing to
11   disclose that its platform was inadequately built and maintained to handle consumer demand;
12   that Robinhood failed to provide adequate technological systems necessary to perform under the
13   contract; that Robinhood failed to provide services when an outage occurred due to a lack of
14   infrastructure and alternate means for customers to place timely trades; that Robinhood failed to
15   provide access to its financial services in a timely manner; that Robinhood’s platform was
16   subject to and did experience substantial Outage(s) that prohibited the Parties from performing in
17   a timely manner (or at all) under the contract; that Robinhood failed to comply with all
18   applicable legal, regulatory, and licensing requirements; and that Robinhood failed to exercise
19   trades and actions requested by customers in a complete and timely manner (also required by
20   FINRA Rule 5310).
21           54.    Robinhood’s negligent and wrongful breaches of its duties owed to Plaintiff
22   and Class members proximately caused losses and damages that would not have occurred
23   but for Robinhood’s breach of its duty of due care. These losses reflect damages to Plaintiff and
24   Class members in an amount to be determined at trial or separate proceedings as necessary.
25
                                                    COUNT V
26
                                               Gross Negligence
27
             55.    Plaintiff hereby incorporates by reference the factual allegations contained herein.
28

                                                                      CLASS ACTION COMPLAINT
                                                                                        - 11 -
       Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 13 of 20




 1           56.    Robinhood had a duty to exercise reasonable care in conducting and
 2   facilitating transactions for its customers.
 3           57.    Robinhood unlawfully breached its duties by, among other things, failing to
 4   disclose that its platform was inadequately built and maintained to handle consumer demand;
 5   that Robinhood failed to provide adequate technological systems necessary to perform under the
 6   contract; that Robinhood failed to provide services when an outage occurred due to a lack of
 7   infrastructure and alternate means for customers to place timely trades; that Robinhood failed to
 8   provide access to its financial services in a timely manner; that Robinhood’s platform was
 9   subject to and did experience substantial Outage(s) that prohibited the Parties from performing in
10   a timely manner (or at all) under the contract; that Robinhood failed to comply with all
11   applicable legal, regulatory, and licensing requirements; and that Robinhood failed to exercise
12   trades and actions requested by customers in a complete and timely manner (also required by
13   FINRA Rule 5310).
14           58.    Robinhood’s conduct as set forth in this Complaint was want of even scant care
15   and its acts and omissions were and continue to be an extreme departure from the ordinary
16   standard of conduct. Indeed, Robinhood essentially abandoned its customers altogether during
17   the Outages, a standard of care so far below what is required for business engaging in time
18   sensitive financial services that it amounts to a complete abandonment of its duties. Essentially
19   no other conduct than that committed by Robinhood could be more grossly negligent than
20   abandoning its customers altogether for substantial periods of times during which they incurred
21   substantial losses and were unable to contact anyone at Robinhood.
22           59.    Robinhood’s grossly negligent and wrongful breaches of its duties owed to
23   Plaintiff and Class members proximately caused losses and damages that would not have
24   occurred but for Robinhood’s gross breach of its duty of due care. These losses reflect damages
25   to Plaintiff and Class members in an amount to be determined at trial or separate proceedings as
26   necessary.
27
28

                                                                     CLASS ACTION COMPLAINT
                                                                                       - 12 -
       Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 14 of 20




                                                 COUNT VI
 1
                        Violations of California’s Consumers Legal Remedies Act,
 2
                                       Cal. Civ. Code §§ 1750, et seq.
 3
            60.      Plaintiff hereby incorporates by reference the factual allegations contained herein.
 4
            61.      The California Consumers Legal Remedies Act (“CLRA”), Civil Code section
 5
     1750, et seq., was designed and enacted to protect consumers from unfair and deceptive business
 6
     practices. To this end, the CLRA sets forth a list of unfair and deceptive acts and practices in
 7
     Civil Code section 1770.
 8
            62.      The CLRA applies to Robinhood’s actions and conduct described herein because
 9
     it extends to the transactions involving the sale of goods or services for personal, family, or
10
     household use within the meaning of Civil Code section 1761.
11
            63.      At all relevant times, Plaintiff and members of the Class were “consumers” as that
12
     term is defined in Civil Code section 1761(d).
13
            64.      Robinhood’s practices in connection with the marketing and sale of its
14
     financial services violate the CLRA in at least (but not limited to) the following respects:
15
                  a. In violation of section 1770(a)(5), Robinhood knowingly misrepresented its
16
                     services;
17
                  b. In violation of section 1770(a)(7), Robinhood represented its financial services to
18
                     be of a particular standard, quality, or grade, but they were not; and
19
                  c. In violation of section 1770(a)(9), Robinhood knowingly advertised its financial
20
                     services with the intent not to sell and perform the services as advertised.
21
            65.      As set forth above, Robinhood’s services are deceptive and misleading to
22
     reasonable consumers in violation of the CLRA because Robinhood failed to disclose that its
23
     platform was inadequately built and maintained to handle consumer demand; because Robinhood
24
     failed to provide adequate technological systems necessary to perform under the contract;
25
     because Robinhood failed to provide services when an outage occurred due to a lack of
26
     infrastructure and alternate means for customers to place timely trades; because Robinhood
27
     failed to provide access to its financial services in a timely manner; because Robinhood’s
28

                                                                        CLASS ACTION COMPLAINT
                                                                                          - 13 -
       Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 15 of 20




 1   platform was subject to and did experience substantial Outage(s) that prohibited the Parties
 2   from performing in a timely manner (or at all) under the contract; because Robinhood failed to
 3   comply with all applicable legal, regulatory, and licensing requirements; and because Robinhood
 4   failed to exercise trades and actions requested by customers in a complete and timely manner
 5   (also required by FINRA Rule 5310).
 6          66.     Robinhood’s conduct described herein was undertaken in transactions intended to
 7   result in, and which did result in, the purchase of its financial services by consumers, which
 8   caused harm to Plaintiff and Class members who would not have used Robinhood’s services
 9   had they known the truth. Plaintiff was in fact injured by losses incurred because of Robinhood’s
10   deceptive conduct.
11          67.     The CLRA is, by its express terms, a cumulative remedy, such that remedies
12   under its provisions can be awarded in addition to those provided under separate statutory schemes
13   and/or common law remedies, such as those alleged in the other Counts of this Complaint. See
14   Cal. Civ. Code § 1752.
15          68.     In accordance with Civil Code section 1780, Plaintiff and Class members
16   seek injunctive and equitable relief for Robinhood’s violations of the CLRA necessary to
17   bring it in compliance with the CLRA by, among other things, disclosing that its services are
18   substandard and unable to fulfill reasonable consumer demand, correcting its services so that
19   its platform can perform as necessary to comply with its legal, regulatory and contractual
20   obligations, and making customers whole for their losses.
21          69.     In accordance with Civil Code section 1780, Plaintiff served a notice pursuant to
22   Civil Code section 1782, via a certified letter, return receipt requested, requesting appropriate
23   relief on or about March 12, 2020. Should Robinhood fail to respond to Plaintiff’s CLRA
24   demand in a satisfactory manner, Plaintiff will amend this Complaint to seek damages after the
25   expiration of the notice period.
26
27
28

                                                                     CLASS ACTION COMPLAINT
                                                                                       - 14 -
       Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 16 of 20




                                                COUNT VII
 1
                            Violation of California Unfair Competition Law,
 2
                                 Cal. Bus. & Prof. Code §§ 17200, et seq.
 3
            70.     Plaintiff hereby incorporates by reference the factual allegations contained herein.
 4
            71.     Robinhood has engaged in unfair competition within the meaning of California
 5
     Business & Professions Code section 17200, et seq. (“UCL”), because Robinhood’s conduct is
 6
     unlawful, unfair, and fraudulent as herein alleged.
 7
            72.     Plaintiff, the members of the Class, and Robinhood are a “person” or “persons”
 8
     within the meaning of Section 17201 of the UCL.
 9
            73.     The UCL prohibits any unlawful, unfair, or fraudulent business practices or acts.
10
     Robinhood’s conduct, as alleged herein, constitutes an unlawful, unfair and fraudulent business
11
     practice that occurred in connection with the marketing, advertisement and sale of its services.
12
            74.     Robinhood’s misleading and deceptive misrepresentations and omissions,
13
     concealment and suppression of material fact, as described herein, violated the UCL’s unlawful,
14
     unfair, and fraudulent prongs.
15
            75.     Unlawful prong: Robinhood’s conduct, as described herein, violates the UCL’s
16
     unlawful prong because: (1) it violates the CLRA in connection with the sale of goods and
17
     services; (2) constitutes a breach of contract and/or a breach of the implied covenant of good
18
     faith and fair dealing, (3) constitutes a breach of fiduciary duty; (4) constitutes negligence and/or
19
     gross negligence; (5) violates FINRA Rule 5310, which requires best execution of orders fully
20
     and promptly; and (6) has unlawfully and unjustly enriched Robinhood.
21
            76.     Unfair prong: Robinhood’s conduct, as described herein, violates the UCL’s
22
     unfair prong because it violates established public policy intended to regulate the fair and ethical
23
     sale of goods and services to consumers as set forth in the CLRA and by FINRA, and because it
24
     is immoral, unethical, oppressive, or unscrupulous and has caused injuries to the Plaintiff and the
25
     Class that outweigh any purported benefit.
26
            77.     At all times relevant herein, Robinhood’s conduct of misrepresenting and
27
     concealing material facts from the Plaintiff and consumers regarding its faulty infrastructure and
28

                                                                       CLASS ACTION COMPLAINT
                                                                                         - 15 -
       Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 17 of 20




 1   refusal to timely perform caused them injury by inducing them to use Robinhood’s services they
 2   would not have otherwise used, causing them losses. The utility of Robinhood’s conduct in
 3   misrepresenting and concealing material facts from the Plaintiff and the Class is far outweighed
 4   by the gravity of harm to consumers who have now incurred losses they would not have
 5   otherwise incurred.
 6          78.    Fraudulent prong:       Robinhood’s conduct, as described herein, violated the
 7   UCL’s fraudulent prong by misrepresenting and concealing material information that caused, or
 8   would likely cause, Plaintiff and the Class to be deceived into using Robinhood’s services they
 9   would not have otherwise used.
10          79.    At all times Robinhood has had exclusive knowledge of its substandard
11   infrastructure that led to the Outages. Plaintiff and the Class have been harmed and sustained
12   injury as a result of Robinhood’s fraudulent conduct in violation of the UCL as explained herein.
13          80.    Plaintiff has standing to pursue this claim because he has been injured by virtue of
14   suffering a loss of money and/or property as a result of the wrongful conduct alleged herein.
15          81.    Plaintiff would not have used Robinhood’s services and/or placed trades and made
16   financial transactions through those services had he known the truth, though he has an interest in
17   continuing to use the service in the future should Robinhood cure the problems set forth in this
18   Complaint. As a direct result of Robinhood’s actions and omissions of material facts, Plaintiff
19   and Class members were unlawfully, unfairly, and fraudulently induced to make purchases and
20   financial transactions that they otherwise would not have made, and lost their ability to make
21   informed and reasoned purchasing decisions.
22          82.    The UCL is, by its express terms, a cumulative remedy, such that remedies under
23   its provisions can be awarded in addition to those provided under separate statutory schemes
24   and/or common law remedies, such as those alleged in the other Counts of this Complaint. See
25   Cal. Bus. & Prof. Code § 17205.
26          83.    As a direct and proximate cause of Robinhood’s conduct, which constitutes
27   unlawful, unfair, and fraudulent business practices, as herein alleged, Plaintiff and Class
28   members have been damaged and suffered ascertainable losses, thereby entitling them to recover

                                                                      CLASS ACTION COMPLAINT
                                                                                        - 16 -
       Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 18 of 20




 1   restitution and equitable relief, including disgorgement of ill-gotten gains, refunds of moneys,
 2   interest, reasonable attorneys’ fees, filing fees, and the costs of prosecuting this class action, as
 3   well as any and all other relief that may be available at law or equity.
 4                                              COUNT VIII
 5                                           Unjust Enrichment
 6          84.     Plaintiff hereby incorporates by reference the factual allegations contained herein.
 7          85.     By its wrongful acts and omissions described herein, Robinhood has obtained
 8   a benefit by unduly taking advantage of Plaintiff and Class members.
 9          86.     Robinhood, prior to and at the time Plaintiff and the members of the Class
10   decided to use Robinhood’s services and make financial transactions, knew and had knowledge
11   and information that it could not withstand reasonable consumer demand and would be
12   unable to execute trades in a complete and timely manner.
13          87.     Robinhood was aware or should have been aware that reasonable consumers would
14   have wanted to know the facts pertaining to its financial services before deciding whether or not
15   to use them.
16          88.     Robinhood was unjustly enriched at the expense of Plaintiff and Class members.
17   Robinhood received profits, benefits, and compensation, in part, at the expense of Plaintiff and
18   Class members.
19          89.     Since Robinhood’s profits, benefits, and other compensation were obtained by
20   improper means, Robinhood is not legally or equitably entitled to retain any of the benefits,
21   compensation or profits it realized.
22          90.     Plaintiff and Class members seek an order of this Court requiring Defendants to
23   refund, disgorge, and pay as restitution any profits, benefits, and other compensation obtained by
24   Robinhood from its wrongful conduct and/or the establishment of a constructive trust from
25   which Plaintiff and Class members may seek restitution.
26
27
28

                                                                        CLASS ACTION COMPLAINT
                                                                                          - 17 -
       Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 19 of 20




                                                  COUNT IX
 1
                                          Breach of Fiduciary Duty
 2
            91.      Plaintiff hereby incorporates by reference the factual allegations contained herein.
 3
            92.      Under the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., this Court is
 4
     authorized to enter a judgment declaring the rights and legal relations of the parties and grant
 5
     further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,
 6
     which are tortious and which violate the terms of the federal and state statutes described in this
 7
     Complaint.
 8
            93.      An actual controversy has arisen.        Plaintiff alleges that Robinhood is not
 9
     complying with its obligations under the Customer Agreement, FINRA Rule 5310, and does not
10
     maintain sufficient infrastructure to provide the financial services it must do so in a complete and
11
     timely manner.
12
            94.      Pursuant to its authority under the Declaratory Judgment Act, this Court should
13
     enter a judgment declaring, among other things, the following:
14
                  a. Robinhood owed and continues to owe a legal duty to comply with its agreements
15
                      as well as regulatory requirements to maintain adequate infrastructure to handle
16
                      consumer demand and execute trades in a complete and timely manner;
17
                  b. Robinhood continues to breach this legal duty by failing to employ reasonable
18
                      measures to prevent Outages and provide alternative means for customers to make
19
                      timely financial transactions.
20
            95.      The Court also should issue corresponding injunctive relief requiring Robinhood
21
     to employ adequate quality control consistent with industry standards and the parties’ contracts.
22
                                           PRAYER FOR RELIEF
23
            WHEREFORE, Plaintiff demands judgment as follows:
24
            (A)      Declaring this action to be a class action pursuant to Rule 23 of the Federal Rules
25
     of Civil Procedure, and designating Plaintiff as class representative and Plaintiff’s counsel as
26
     Class Counsel;
27
28

                                                                       CLASS ACTION COMPLAINT
                                                                                         - 18 -
       Case 3:20-cv-01800-SK Document 1 Filed 03/13/20 Page 20 of 20




 1           (B)    Awarding compensatory damages in favor of Plaintiff and the other members of
 2   the Class against all of the Defendants, jointly and severally, for all damages sustained as a result
 3   of Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;
 4           (C)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in
 5   the prosecution of this action, including reasonable attorneys’ fees and expert fees; and
 6           (D)    Awarding such other and further relief as the Court may deem just and proper.
 7                                           JURY DEMAND
 8           Plaintiff hereby demands a trial by jury.
 9
10   Dated: March 13, 2020                         WOLF HALDENSTEIN ADLER
                                                   FREEMAN & HERZ LLP
11
                                           By:            /s/ Rachele R. Byrd
12                                                        RACHELE R. BYRD
13
                                                   RACHELE R. BYRD
14                                                 BRITTANY N. DEJONG
                                                   750 B Street, Suite 1820
15
                                                   San Diego, CA 92101
16                                                 Telephone: 619/239-4599
                                                   Facsimile: 619/234-4599
17                                                 byrd@whafh.com
                                                   dejong@whafh.com
18
19                                                 WOLF HALDENSTEIN ADLER
                                                    FREEMAN & HERZ LLP
20                                                 MATTHEW M. GUINEY
                                                   KEVIN G. COOPER
21
                                                   270 Madison Avenue
22                                                 New York, NY 10016
                                                   Telephone: 212/545-4600
23                                                 Facsimile: 212/686-0114
24                                                 guiney@whafh.com
                                                   kcooper@whafh.com
25
                                                   Counsel for Plaintiff
26
27   26318

28

                                                                       CLASS ACTION COMPLAINT
                                                                                         - 19 -
